Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 06/29/2022. Claims 1-30 are now pending in this Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 2, 6-8, 12, 16-18, 21-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bower et al (U.S. Pub No. 2020/0236116 A1).

As per claim 1, Bower discloses a method for a client having a client device to request client access from a provider having a provider system, the method comprising: 
connecting the provider system to a plurality of readers disposed at distances from an access touchpoint and from each other (Par [0031, 0059-0060] the mobile device connecting to a network, and determining distance from mobile to data processing device); 
establishing a secure local connection between the client device and the provider system via a reader of the plurality of readers, before the client and the client device reach the access touchpoint (Par [0031, 0041-0042, 0044] security server and authorize users);
receiving, by the provider system from the client device, a request for client access before the client and the client device reach the access touchpoint (Par [0004, 0029] request is derived from the validated identification); 
sending, by the provider system to the client device, a request for identification information of the client before the client and the client device reach the access touchpoint (Par [0031-0032]); 
receiving, by the provider system before the client and the client device reach the access touchpoint, part or all of client information associated with a first mobile identification credential (MIC) which the client device received from a first authorizing party system (APS), the client having consented to release the part or all of client information to the provider system, and the part or all of client information having been verified by the first APS (Par [0032-0035] authorizing the mobile device); 
using, by the provider system, the verified part or all of client information associated with the first MIC to verify or not verify an identity of the client; and verifying the identity of the client, by the provider system, before granting the client the request for client access (Par [0032-0035]).
As per claim 11, Bower discloses a provider system for processing a request for client access at an access touchpoint from a client device of a client, the provider system connected with a plurality of readers disposed at distances from the access touchpoint and from each other, the provider system comprising a computer programmed to: establish a secure local connection between the client device and the provider system via a reader of the plurality of readers, before the client and the client device reach the access touchpoint; receive, from the client device, a request for client access before the client and the client device reach the access touchpoint;  send, to the client device, a request for identification information of the client before the client and the client device reach the access touchpoint; receive, before the client and the client device reach the access touchpoint, part or all of client information associated with a first mobile identification credential (MIC) which the client device received from a first authorizing party system (APS), the client having consented to release the part or all of client information to the provider system, and the part or all of client information having been verified by the first APS; use the verified part or all of client information associated with the first MIC to verify or not verify an identity of the client; and verify the identity of the client before granting the client the request for the client access (see rejection claim 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 10, 13-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al (U.S. Pub No. 2020/0236116 A1), and in view of Cvetkovich et al (U.S. Pub No. 2019/0287111 A1).
As per claim 3, Bower discloses the method of claim 1, wherein receiving the verified part or all of client information comprises: receiving, by the provider system from the client device before the client and the client device reach the access touchpoint, an electronic document specifying the part or all of client information which the client has consented to release to the provider system; sending, by the provider system to the first APS, the received electronic document; when the received electronic document is verified by the first APS, receiving, by the provider system from the first APS, the verified part or all of client information (par [0032-0035]). 
Bower does not explicitly disclose when the received electronic document is not verified by the first APS, receiving, from the provider system from the first APS, a notification to resubmit the request for identification information of the client.
However, Cvetkovich discloses when the received electronic document is not verified by the first APS, receiving, from the provider system from the first APS, a notification to resubmit the request for identification information of the client (Par [0089-0090]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cvetkovich into the teaching of Bower in order to provide user authorization (par [0006]). 
As per claim 4, Bower discloses the method of claim 1, wherein receiving the verified part or all of client information comprises: receiving, by the provider system from client device before the client and the client device reach the access touchpoint, an electronic document and the part or all of client information which the client has consented to release to the provider system; sending, by the provider system to the first APS, the received electronic document; when the received electronic document is verified by the first APS, receiving, by the provider system from the first APS, an authentication key to verify the part or all of client information received from the client device (par [0032-0035]). 
Bower does not explicitly disclose when the received electronic document is not verified by the first APS, receiving, from the provider system from the first APS, a notification to resubmit the request for identification information of the client.
However, Cvetkovich discloses when the received electronic document is not verified by the first APS, receiving, from the provider system from the first APS, a notification to resubmit the request for identification information of the client (Par [0089-0090]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cvetkovich into the teaching of Bower in order to provide user authorization (par [0006]). 
As per claim 5, Bower discloses the method of claim 1, wherein receiving the verified part or all of client information comprises: receiving, by the provider system from the client device before the client and the client device reach the access touchpoint, the part or all of client information which the client has consented to release to the provider system; and receiving, by the provider system from the first APS, an authentication key to verify the part or all of client information received from the client device, based on a request sent from the client device to the first APS (Par [0031-0035]).
As per claim 6, Bower discloses the method of claim 1, further comprising: performing a liveness check of the client using live-captured client information at the access touchpoint and determining whether the liveness check is valid or invalid; granting the request from the client, by the provider system, to provide the client access when the identity of the client is verified and when the liveness check is valid; and denying the request from the client, by the provider system, to provide the client access when the identity of the client is not verified or when the liveness check is invalid (par [0089-0090]).
As per claim 9, Bower discloses the method of claim 1, wherein the client access is subject to a quantity limit, the method further comprising: granting the client the request for client access, by the provider system, when the identity of the client is verified and when an accumulated quantity of the client access received by the client does not exceed the quantity limit; and denying the client the request for client access, by the provider system, when the identity of the client is not verified or when the accumulated quantity of the client access received by the client exceeds the quantity limit (par [0033]).
As per claim 10, Bower discloses the method of claim 1, wherein the first APS is a separate system from the provider system; and wherein the first APS verifies the part or all of client information before the provider system sends to the client device the request for identification information of the client (Par [0030-0031]).
As per claim 13, Bower discloses the provider system of claim 11, wherein receiving the verified part or all of client information comprises: receiving, by the provider system from the client device before the client and the client device reach the access touchpoint, an electronic document specifying the part or all of client information which the client has consented to release to the provider system; sending, by the provider system to the first APS, the received electronic document; when the received electronic document is verified by the first APS, receiving, by the provider system from the first APS, the verified part or all of client information par [0032-0035]). 
Bower does not explicitly disclose when the received electronic document is not verified by the first APS, receiving, from the provider system from the first APS, a notification to resubmit the request for identification information of the client.
However, Cvetkovich discloses when the received electronic document is not verified by the first APS, receiving, from the provider system from the first APS, a notification to resubmit the request for identification information of the client (Par [0089-0090]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cvetkovich into the teaching of Bower in order to provide user authorization (par [0006]). 
As per claim 14, Bower discloses the provider system of claim 11, wherein receiving the verified part or all of client information comprises: receiving, by the provider system from client device before the client and the client device reach the access touchpoint, an electronic document and the part or all of client information which the client has consented to release to the provider system; sending, by the provider system to the first APS, the received electronic document; when the received electronic document is verified by the first APS, receiving, by the provider system from the first APS, an authentication key to verify the part or all of client information received from the client device par [0032-0035]). 
Bower does not explicitly disclose when the received electronic document is not verified by the first APS, receiving, from the provider system from the first APS, a notification to resubmit the request for identification information of the client.
However, Cvetkovich discloses when the received electronic document is not verified by the first APS, receiving, from the provider system from the first APS, a notification to resubmit the request for identification information of the client (Par [0089-0090]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cvetkovich into the teaching of Bower in order to provide user authorization (par [0006]). 
As per claim 15, Bower discloses the provider system of claim 11, wherein receiving the verified part or all of client information comprises: receiving, by the provider system from the client device before the client and the client device reach the access touchpoint, the part or all of client information which the client has consented to release to the provider system; and receiving, by the provider system from the first APS, an authentication key to verify the part or all of client information received from the client device, based on a request sent from the client device to the first APS (Par [0031-0035]).
As per claim 20, Bower discloses the provider system of claim 11, wherein the first APS is a separate system from the provider system and the computer is further programmed to: send to the client device the request for identification information of the client after the first APS verifies the part or all of client information associated with the first MIC and sends the first MIC to the client device (Par [0033]).
As per claim 19, Bower discloses the provider system of claim 11, wherein the client access is subject to a quantity limit and the computer is further programmed to: grant the client the request for client access, when the identity of the client is verified and when an accumulated quantity of the client access received by the client does not exceed the quantity limit; and deny the client the request for client access, when the identity of the client is not verified or when the accumulated quantity of the client access received by the client exceeds the quantity limit (par [0033]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 10, 2022
/THU N NGUYEN/Examiner, Art Unit 2154